NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 11 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

COLLEGESOURCE, INC., a California                No. 11-55708
corporation,
                                                 D.C. No. 3:10-cv-01428-JAH-
              Plaintiff - Appellant,             POR

  v.
                                                 MEMORANDUM*
TRAVELERS INDEMNITY COMPANY
OF CONNECTICUT, a Connecticut
corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                           Submitted February 6, 2013**
                              Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      CollegeSource, Inc. appeals the district court’s order granting Travelers’s

motion for judgment on the pleadings and denying CollegeSource’s motion for

summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we

affirm.1

      The district court did not err in holding that the allegations in Academy

One’s complaint fell within the Unauthorized Use exclusion in the Travelers

insurance policy and therefore were not within the scope of CollegeSource’s

insurance coverage. Even construing the exclusion narrowly, see MacKinnon v.

Truck Ins. Exch., 73 P.3d 1205, 1213 (Cal. 2003), the phrase “any other similar

activities that mislead another’s potential customers” can be read only as referring

to activities similar to “unauthorized uses of another’s name or product in your e-

mail address, domain name, or metatag,” because “use” is the only word in the

clause which constitutes an “activity.” CollegeSource’s interpretation to the

contrary is not reasonable. See Mez Indus. v. Pac. Nat’l Ins. Co., 76 Cal. App. 4th

856, 868–69 (1999). The only reasonable reading of the complaint’s allegation

(that CollegeSource used AcademyOne’s domain name in its own domain name in

a way likely to cause confusion in the marketplace) is that it claims injury from an



      1
       CollegeSource’s Request for Judicial Notice, filed December 2, 2011, is
denied as moot.

                                         -2-
activity that (1) is “similar to” the unauthorized use of another’s name or product

in one’s domain name, and (2) would mislead customers. Id.; cf. Brookfield

Commc’ns, Inc. v. West Coast Entm’t Corp., 174 F.3d 1036, 1066 (9th Cir. 1999).

      We also reject CollegeSource’s argument that Travelers’s removal of a

trademark infringement exclusion from the policy shows an intent to provide

coverage for domain name infringement. Because the language of the

Unauthorized Use exclusion is unambiguous, we do not consider drafting history

or other extrinsic sources to determine the parties’ intent. See AIU Ins. Co. v.

Super. Ct., 799 P.2d 1253, 1264 (Cal. 1990).

      AFFIRMED.




                                         -3-